DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.
Response to Remarks
This Office action is considered fully responsive to the amendments filed August 12, 2021.
Response to Arguments
Applicant’s arguments, see Remarks, filed August 12, 2021, with respect to the rejection(s) of claim(s) 1-2 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2014/0044044 A1 to Josiam et al. (“Josiam”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0201892 A1 to WEN et al. (“Wen”) (provided by Applicant) in view of U.S. Publication No. 2017/0195998 A1 to ZHANG et al. (“Zhang”) and in further view of U.S. Publication No. 2014/0044044 A1 to Josiam et al. (“Josiam”).
As to claim 1, Wen discloses a mobile communication device for a communication system (fig. 16) comprising: a transceiver circuit (fig. 16, item 162) configured to receive, from a network, control data for configuring the mobile communication device to report measurement information per beam (fig. 4, para. 0045-0049, base station sends beam information using multiple beams to a user equipment, so that the user equipment performs, according to the channel detection information, detection on a beam covering the user equipment, to obtain detection feedback information which is sent back to the base station; para. 0055, detection feedback information includes channel quality information); and at least one processor (fig. 16, item 161) configured to perform measurement per beam (para. 0048, specifically after obtaining the channel detection information, any user equipment located within coverage of a beam sent by the base station performs detection on a beam covering the user equipment); wherein the transceiver circuit is further configured to send, to the network, a measurement result per beam, wherein the measurement result per beam is in association with information identifying a beam (para. 0049-0050, the base station receives detection feedback information sent by at least one user equipment, detection 
wherein the information represents an interference beam that has been determined to cause an interference to communications by the mobile communication device (para. 0092, a user equipment may determine whether an SNR difference between a beam 1 and a beam 2 falls within a preset difference range, to determine whether inter -beam interference exists between the beam 1 and the beam 2. If an SNR of the beam 1 approximates to that of the beam 2, the inter-beam interference exists between the beam 1 and the beam 2).
Wen does not expressly disclose wherein the transceiver circuit is further configured to receive an RRC measurement configuration message to configure the mobile communication device, and wherein the measurement result per beam comprises at least one of: a direction of arrival observed at the mobile communication device; an angle of arrival observed at the mobile communication device; or a self-reported location of the mobile communication device..
Zhang discloses the user equipment needs to receive specified beam index information; then, the receiving module 401 is further configured to receive second initial beam index information that is specified from each piece of initial beam index information in the RRM measurement report by the base station by using at least one of RRC signaling (para. 0417) and the user equipment then uses the RRC signaling to configure a listening module (para. 0418).
Prior to the effective filing date of invention, it would have been obvious to a

	Josiam discloses a base station 1304 transmits over beams to a MS 1302 common CSI reference signal, and the MS transmits preferred rank feedback and preferred beam feedback to the base station.  This feedback from the MS may be in the form of channel parameters like angle of arrival and angle of departure or in terms of the preferred beam indices where the indices refer to the beams used in common CSI-RS transmission and rank information of the channel (fig. 13, para. 0080).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the feedback of Josiam into the invention of Wen and Zhang. The suggestion/motivation would have been to perform MS-specific CSI-reference signal configuration (Josiam, fig. 13, step 1310).  Including the feedback of Josiam into the invention of Wen and Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Josiam.
	As to claim 2, see similar rejection to claim 1.  The apparatus teaches the method.
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2013/0301454 A1 discloses  The MS estimates the channel capacities of different MIMO modes having different digital MIMO precoders (codebooks) over the selected beam pairs, selects at least one MIMO mode having the largest channel capacity (or satisfying a given condition), selects a preferred PMI (precoder or codebook) for digital beamforming of the selected beam pairs, and estimates CSI (a CQI, CINR, RSSI or MCS level), thereby generating digital beamforming information in step 922 (para. 0134).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463